Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, et al., US 2015/0360601 A1, in view of Rovik, et al., US 2016/0343254 A1.
As per Claim 1, Chambers teaches a system for controlling operation of headlights in a host vehicle (¶¶ 23-24; headlight control system 12 of Figure 1), the host vehicle headlights having a low-beam operating state and a high-beam operating state (¶ 33), the system comprising: 
a communication unit to be mounted in the host vehicle and configured to receive a vehicle-to-x communication comprising data indicative of a characteristic of a second vehicle (¶ 27; from transmitter 26 of Figure 2); and 
a controller to be mounted in the host vehicle and provided in communication with the communication unit, wherein the controller is configured to determine that a high-beam is generated by the host vehicle headlights (¶ 31), determine a state of the second vehicle based 
Chambers does not expressly teach: in response to the determination that the high-beam is generated and the determination that the pre-defined condition exists, generating a headlight control signal, wherein the headlight control signal effectuates an automatic change of operating state of the host vehicle headlights from the high-beam operating state to the low-beam operating state.  Rovik teaches, in response to the determination that the high-beam is generated and the determination that the pre-defined condition exists, generating a headlight control signal, wherein the headlight control signal effectuates an automatic change of operating state of the host vehicle headlights from the high-beam operating state to the low-beam operating state (¶¶ 30, 38).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the headlight control system of Chambers with the ambient sensors of Rovik, in order to reduce the risk of a slow response by a driver to reduce use of high-beam settings on a vehicle.
As per Claim 2, Chambers teaches that the state of the host vehicle comprises a host vehicle trajectory offset angle and the state of the second vehicle comprises a second vehicle trajectory offset angle (¶¶ 34, 39).
As per Claim 3, Chambers teaches that the data indicative of the characteristic of the host vehicle comprises data indicative of a position, heading, elevation, speed, acceleration, yaw rate and/or path history of the host vehicle (¶¶ 27, 30, 33), and that the data indicative of the characteristic of the second vehicle comprises data indicative of a position, heading, elevation, speed, acceleration, yaw rate and/or path history of the second vehicle (¶¶ 27, 30, 33).

As per Claim 5, Chambers teaches that the approaching condition or the overtaking condition further comprises a road curve or a road hill located between the host vehicle and the second vehicle (¶ 70), and that the headlight control signal effectuates the automatic change of state of the host vehicle headlights from the high-beam operating state to the low-beam operating state before the high-beam generated by the host vehicle is incident on the second vehicle (¶ 69).
As per Claim 6, Chambers teaches that the controller is further configured to: determine that the pre-defined condition no longer exists based on the state of the second vehicle and the state of the host vehicle; and in response to the determination that the pre-defined condition no longer exists, generate a second headlight control signal, wherein the second headlight control signal effectuates an automatic change of operating state of the host vehicle headlights from the low-beam operating state to the high-beam operating state (¶¶ 70-71; “[w]hen the host vehicle 10 and the remote vehicle 14 are diverging, the method proceeds to the end since altering the setting of the headlight 30 would be unnecessary” as shown in Figures 1 and 2).
As per Claim 7, Chambers teaches that the controller is further configured to determine a trajectory of the high-beam generated by the host vehicle headlights based on the data indicative of the characteristic of the host vehicle (¶¶ 29-31) and to determine that the pre-defined condition exists involving the host vehicle and the second vehicle based further on the determined trajectory of the high-beam generated by the host vehicle (¶¶ 30-32).
As per Claim 8, Chambers teaches that the communication unit comprises a vehicle-to-x communication unit including at least one antenna configured for wireless communication and the 
As per Claim 9, Chambers further teaches a second controller to be mounted in the host vehicle and provided in communication with the controller (¶ 25; controller 22 of Figure 2), wherein the second controller is configured to: receive the headlight control signal and automatically change the operating state of the host vehicle headlights from the high-beam operating state to the low-beam operating state (¶ 33). 
Chambers does not expressly teach: enabling automatic control of the host vehicle headlights in response to a determination, based on an input signal indicative of an ambient light level received by the second controller from an ambient light sensor, that the ambient light level fails to exceed a pre-defined threshold for a pre-defined time period; disable automatic control of the host vehicle headlights in response to a determination, based on the input signal indicative of an ambient light level received by the second controller from an ambient light sensor, that the ambient light level exceeds the pre-defined threshold for the pre-defined time period; enabling automatic control of the host vehicle headlights based on an input signal representing an enable automatic headlight control command from a driver of the host vehicle; and disabling automatic control of the host vehicle headlights based on an input signal representing a disable automatic headlight control command from a driver of the host vehicle.  
Rovik teaches: 
enabling automatic control of the host vehicle headlights in response to a determination, based on an input signal indicative of an ambient light level received by the second controller from an ambient light sensor, that the ambient light level fails to exceed a pre-defined threshold for a pre-defined time period (¶¶ 3, 26); 
disabling automatic control of the host vehicle headlights in response to a determination, based on the input signal indicative of an ambient light level received by the second controller from an ambient light sensor, that the ambient light level exceeds the pre-defined threshold for the pre-defined time period (¶¶ 29-30); 
enabling automatic control of the host vehicle headlights based on an input signal representing an enable automatic headlight control command from a driver of the host vehicle (¶ 26); and 
disabling automatic control of the host vehicle headlights based on an input signal representing a disable automatic headlight control command from a driver of the host vehicle (¶ 30; to return to driver control).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Chambers teaches a method for controlling operation of headlights in a host vehicle, the host vehicle headlights having a low-beam operating state and a high-beam operating state (¶¶ 30-31), the host vehicle comprising a communication unit and a controller (¶ 24; transmitter 26 of Figure 2 and headlight control system 12 of Figure 1), the communication unit provided in communication with the controller, the method comprising: 
receiving, by the communication unit, a vehicle-to-x communication comprising data indicative of a characteristic of a second vehicle (¶ 27; from transmitter 26 of Figure 2); 
determining, by the controller, that a high-beam is generated by the host vehicle headlights (¶ 31); 
determining, by the controller, a state of the second vehicle based on the data indicative of the characteristic of the second vehicle (¶ 34); 
determining, by the controller, a state of the host vehicle based on data indicative of a characteristic of the host vehicle (¶¶ 35-36); and 
determining, by the controller, that a pre-defined condition exists involving the host vehicle and the second vehicle based on the state of the second vehicle and the state of the host vehicle (¶ 33). 
Chambers does not expressly teach: in response to determining that the high-beam is generated and determining that the pre-defined condition exists, generating, by the controller, a headlight control signal, wherein the headlight control signal effectuates an automatic change of operating state of the host vehicle headlights from the high-beam operating state to the low-beam operating state.  Rovik teaches, in response to determining that the high-beam is generated and determining that the pre-defined condition exists (¶ 30), generating, by the controller, a headlight control signal, wherein the headlight control signal effectuates an automatic change of operating state of the host vehicle headlights from the high-beam operating state to the low-beam operating state (¶¶ 30, 38).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Chambers teaches that the state of the host vehicle comprises a host vehicle trajectory offset angle and the state of the second vehicle comprises a second vehicle trajectory offset angle (¶¶ 34, 39).
As per Claim 12, Chambers teaches that the data indicative of the characteristic of the host vehicle comprises data indicative of a position, heading, elevation, speed, acceleration, yaw rate and/or path history of the host vehicle (¶¶ 27, 30, 33), and that the data indicative of the characteristic of the second vehicle comprises data indicative of a position, heading, elevation, speed, acceleration, yaw rate and/or path history of the second vehicle (¶¶ 27, 30, 33).
As per Claim 13, Chambers teaches that the pre-defined condition comprises an approaching condition wherein the host vehicle is traveling in a first traffic direction and the second vehicle is traveling in a second traffic direction opposite the first traffic direction, or an overtaking condition wherein the host vehicle and second vehicle are traveling in a same traffic direction (¶¶ 31-32).

As per Claim 15. Chambers further teaches: determining, by the controller, that the pre-defined condition no longer exists based on the state of the second vehicle and the state of the host vehicle; and in response to determining that the pre-defined condition no longer exists, generating, by the controller, a second headlight control signal, wherein the second headlight control signal effectuates an automatic change of operating state of the host vehicle headlights from the low-beam operating state to the high-beam operating state (¶¶ 70-71; “[w]hen the host vehicle 10 and the remote vehicle 14 are diverging, the method proceeds to the end since altering the setting of the headlight 30 would be unnecessary” as shown in Figures 1 and 2).
As per Claim 16, Chambers further teaches determining, by the controller, a trajectory of the high-beam generated by the host vehicle headlights based on the data indicative of the characteristic of the host vehicle (¶¶ 29-31), and that determining that the pre-defined condition exists involving the host vehicle and the second vehicle is based further on the determined trajectory of the high-beam generated by the host vehicle (¶¶ 30-32).
As per Claim 17, Chambers teaches a system for controlling operation of headlights in a host vehicle (¶¶ 23-24; headlight control system 12 of Figure 1), the host vehicle headlights having a low-beam operating state and a high-beam operating state (¶ 33), the system comprising: 
a communication unit to be mounted in the host vehicle and configured to receive a vehicle-to-x communication comprising data indicative of a characteristic of a second vehicle (¶ 27; from transmitter 26 of Figure 2); and 
a controller to be mounted in the host vehicle and provided in communication with the communication unit, wherein the controller is configured to determine that a high-beam is generated by the host vehicle headlights (¶ 31), determine a state of the second vehicle based on the data indicative of a characteristic of the second vehicle (¶ 34), determine a state of the host vehicle based on data indicative of a characteristic of the host vehicle (¶¶ 35-36), and determine that a pre-defined condition exists involving the host vehicle and the second vehicle based on the state of the second vehicle and the state of the host vehicle (¶ 33).  
Chambers does not expressly teach: in response to the determination that the high-beam is generated and the determination that the pre-defined condition exists, generating a headlight alert signal, wherein the headlight alert signal effectuates a warning to a driver of the host vehicle that the pre-defined condition exists.  Rovik teaches, in response to the determination that the high-beam is generated and the determination that the pre-defined condition exists, generating a headlight alert signal, wherein the headlight alert signal effectuates a warning to a driver of the host vehicle that the pre-defined condition exists (¶¶ 30, 38).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Chambers teaches that the state of the host vehicle comprises a host vehicle trajectory offset angle (¶¶ 34, 39) based on the data indicative of the characteristic of the host vehicle comprising position, heading, elevation, speed, acceleration, yaw rate and/or path history data of the host vehicle (¶¶ 27, 30, 33), and that the state of the second vehicle comprises a second vehicle trajectory offset angle (¶¶ 35-36) based on the data indicative of the characteristic of the second vehicle comprising position, heading, elevation, speed, acceleration, yaw rate and/or path history data of the second vehicle (¶¶ 27, 30, 33).
As per Claim 19, Chambers teaches that the pre-defined condition comprises an approaching condition wherein the host vehicle is traveling in a first traffic direction and the second vehicle is 
As per Claim 20, Chambers teaches that the approaching condition or the overtaking condition further comprises a road curve or a road hill located between the host vehicle and the second vehicle (¶ 70), and that the headlight alert signal effectuates the warning to the driver of the host vehicle that the pre-defined condition exists before the high-beam generated by the host vehicle is incident on the second vehicle (¶ 69).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661